Cowin, J.
(concurring in part). The court today does not rule on the central question presented by this case: whether the audio portion of a surveillance videotape recording that captured the killing of a convenience store clerk, made by three standard security surveillance cameras mounted by the store owner in plain view, was made in violation of the Massachusetts wiretap statute, G. L. c. 272, § 99. Instead, the court holds that, regardless whether the recording was made by the store owner in violation of the statute, because “the police had no part in making, inducing, soliciting, or otherwise encouraging or abetting the making of the surveillance tape,” it should not be suppressed. Ante at 124. Because I would expressly hold that the audio recording in this case violates neither the Massachusetts wiretap statute, G. L. c. 272, § 99, nor its Federal counterpart, 18 U.S.C. §§ 2510 et seq., and was thus properly admitted in evidence by the trial judge, I concur in so much of today’s opinion as affirms two of the defendant’s convictions. However, I disagree strongly with the contention that, where an illegal recording was exploited but not made by the police, judicial discretion rather than the plain statutory language ought to control whether that evidence is to be suppressed under § 99 P. I first discuss an alternate basis for affirming two of the defendant’s convictions, and then discuss my disagreement with the court’s holding that wiretap evidence illegally obtained by a private individual should not be suppressed.
1. Recording lawful under Massachusetts wiretap statute. General Laws c. 272, § 99 C 1, states in pertinent part:
“Except as otherwise specifically provided in this section any person who . . . willfully commits an interception, attempts to commit an interception, or procures any other person to commit an interception or to attempt to commit an interception of any wire or oral communication shall be [punished] . . .” (emphasis added).
*134The term “interception” is defined as “to secretly hear, secretly record, or aid another to secretly hear or secretly record the contents of any wire or oral communication” (emphasis added). G. L. c. 272, § 99 B 4. The statute also provides in § 99 C 3 a and b that it is unlawful to “willfully disclosed” or “willfully use[]” the contents of any wire or oral communication known to have been obtained by interception.
The defendant claims that the audio portion of the tape recording of the killing was a secret interception of an oral communication in violation of § 99 C 1, and that the police improperly used the illegally intercepted oral communication as a tool to identify the defendant and then to elicit a confession from him in violation of § 99 C 3. I would conclude that the making of the audiotape was not an unlawful “interception” under the wiretap statute and thus the police “use[]” and “disclos[ure]” of the recording was not proscribed by the statute. The routine store surveillance that occurred here, regardless of its audio component, was not the type of “secret” or surreptitious eavesdropping that the Legislature expressly prohibited by the statute. See G. L. c. 272, § 99 B 4 (illegal “interception” defined as “secret[]” recording). The audio recording devices were part of video cameras within plain view of any person entering the store, including the defendant. The defendant can be presumed to have had actual awareness of the existence of the devices and that he was under surveillance. That the defendant did not know the camera also included an audio component does not convert this otherwise open recording into the type of “secret” interception prohibited by the Massachusetts wiretap statute. See Commonwealth v. Jackson, 370 Mass. 502, 507 (1976) (for recording to fall outside definition of “interception,” defendant need not be informed his conversation is being recorded; we may imply “actual knowledge” from “clear and unequivocal objective manifestations of knowledge”).
Even assuming, arguendo, that a literal reading of the statute would render unlawful the audiotaping of the type that occurred in the instant case, I am loath to attribute to the Legislature the intention that such recordings be prohibited in the absence of more specific language to that effect and in light of the statute’s *135purposes. In Commonwealth v. Gordon, 422 Mass. 816, 832-833 (1996), where we held that a police recording (video and audio) of the defendants’ booking procedure was not a violation of the wiretap statute, we emphasized that “the legislative focus [of the wiretap statute] was on the protection of privacy rights and the deterrence of interference therewith by law enforcement officers’ surreptitious eavesdropping as an investigative tool.” Id. at 833. Although we concluded that the statute, read literally, could make unlawful the audiotaping of booking procedures without the knowledge of arrestees, “in the absence of more specific statutory language to that effect and in light of the preamble, we [were] unwilling to attribute that intention to the Legislature.” Id. at 832-833.
In this case, just as in the Gordon case, it is difficult to see how the proscription of such a recording would further either of the statute’s primary purposes: that “law enforcement officials must be permitted to use modem methods of electronic surveillance, under strict judicial supervision” and that “uncontrolled development and unrestricted use of modem electronic surveillance devises pose grave dangers to the privacy of all citizens of the commonwealth” (emphasis added). G. L. c. 272, § 99 A (preamble). See Commonwealth v. Gordon, supra at 833. See also ante at 124. As the court rightly acknowledges, the recording at issue in the instant case implicates no compelling privacy rights. See ante at 126-127. The event that was captured here was not secret: it was an attempted robbery and murder by a masked defendant who presumably knew he was being monitored. The recording was not intended to “capture or reveal the defendants] thoughts or knowledge about some fact or subject,” Commonwealth v. Gordon, supra at 833, and it was not “clandestine” eavesdropping. Contrast Commonwealth v. Hyde, 434 Mass. 594, 599-600 (2001). Nor would the prohibition of such a privately made recording have any bearing on deterring police officials from using surreptitious eavesdropping as an investigative tool absent judicial supervision. See Commonwealths. Gordon, supra. Accord ante at 124-125. The cameras here were installed not by police officials in the absence of the proper authority, but by a private party for security purposes. I am not inclined to construe a statute enacted to *136protect the public from one form of lawlessness in a manner that will deter reasonable efforts to prevent other forms. I am thus satisfied that the Legislature did not intend to preclude this type of public recording designed to protect employees and customers of a retail establishment.1
2. Suppression analysis under § 99 P. Unfortunately, rather than addressing the question directly presented by this case, the court looks (unnecessarily, in my opinion) to the theory behind the suppression of evidence, and eviscerates the suppression provision of the Massachusetts wiretap statute, G. L. c. 272, § 99 P, to reach its conclusion. The court relies on Commonwealth v. Santoro, 406 Mass. 421, 423 (1990) (Santoro), for the proposition that even though a private audio recording may violate the Massachusetts wiretap statute, the exclusionary rule should not preclude its admission where “no police or governmental conduct was involved in the recording” of the conversation. I would reject this confused precedent in favor of a more logical approach that adheres to the statute’s express language and vindicates its protective purpose: where an audio recording is obtained in violation of the wiretap statute,2 barring some statutorily conferred exception, that evidence should be suppressed.
In Santoro, this court held that it is not illegal for the police to exploit the contents of secretly recorded telephone conversa*137tians, provided the police played no role in recording them. I believe that opinion was wrongly decided and should be overruled.3 In reading into the statute a blanket exemption for police officers to reap the benefits of violations of our wiretap statute by private citizens, the Santoro opinion (without citation) points to the general proposition that exclusionary rules are “intended to deter future police conduct in violation of constitutional or statutory rights.” Id. at 423. The Santoro court reasoned, “No deterrent purpose would be served by suppressing . . . intercepted conversations” made by “[a] private individual, apparently engaged in unlawful activity himself,” where “no police or governmental conduct was involved” in the interception. Id. Finally, and again without support, the Santoro court states, “The exclusionary rule was not designed to protect persons from the consequences of the unlawful seizure of evidence by their associates in crime.” Id. This misses the point. Our exclusionary mie need not do the work of prohibiting the introduction of illegally obtained wiretap evidence at trial where the wiretap statute would expressly do so itself. Cf. United States v. Vest, 813 F.2d 477, 481 (1st Cir. 1987) (“the fourth amendment exclusionary rule is a judicially-fashioned rule serving different purposes than the congressionally-created [suppression rule under the Federal wiretap statute] — a rule that we are here limited to interpreting rather than modifying”).
The court’s adherence to Santoro’s striking conclusion that the police must be responsible for the illegal recording in order for that recording to be suppressed ignores the clear statutory language barring the wilful use and disclosure of illegally intercepted communications and the narrowly defined exceptions to that rule. Where the police “willfully use[]” or “willfully disclose[]” the contents of a secretly recorded communication made in violation of the statute to identify a defendant, obtain a confession, or ultimately prove guilt at trial, even where police officers played no role in the initial recording, *138they are acting in contravention of the plain language of the statute. See G. L. c. 272, § 99 C 3. The statute sets forth limited exceptions under which police may “disclose” or “use” “intercepted” communications. See G. L. c. 272, § 99 D 2 a, b (“Any investigative or law enforcement officer, who, by any means authorized, by this section, has obtained knowledge of the contents of any wire or oral communication, or evidence derived therefrom, may disclose [or use] such contents or evidence in the proper performance of his official duties”).4 Significantly, the “clean hands” scenario espoused by Santoro and the court today does not fall within these express exceptions. Nor do any of the exceptions permit the interception of communications which “aid[] the police in a murder investigation.” Ante at 127 n.10.5 6A communication known to be recorded in violation of the statute, whether that violation was carried out by a private individual or a public official, ante at 124-125, and regardless how “heinous” the crime captured by such a communication, ante at 126, cannot be said to be authorized by the statute within the meaning of the exceptions. Id. See Commonwealth v. Hyde, 434 Mass. 594, 602 n.9 (2001) (“Although we have stated that. . . electronic recording by the police ... *139is a good practice . . . by no stretch of the imagination did we suggest that it is desirable for citizens to intercept or record electronically the speech of others”). In the face of an exclusive list of narrowly drawn exceptions to the statute’s use and disclosure prohibitions, and consistent with the over-all protective purpose of the statute, it seems unlikely that the Legislature inadvertently neglected to mention an intended policy exception, based on deterrence, the seriousness of the crime to be solved by the evidence, or any other principle, that is applicable to all evidence illegally recorded by private citizens but exploited by the police. The Legislature, not this court, should be given the final say on when and whether the police may exploit secret interceptions.
Additionally, the Santoro court and the court today misread the statute’s suppression provision. In abundantly straightforward terms, the statute provides that evidence of a wire or oral communication that was illegally obtained, regardless of who illegally obtained it, may be suppressed. Section 99 P, which governs suppression, reads:
“Any person who is a defendant in a criminal trial . . . may move to suppress the contents of any intercepted wire or oral communication or evidence derived therefrom, for the following reasons: 1. That the communication was unlawfully intercepted. 2. That the communication was not intercepted in accordance with the terms of this section .... 5. That the evidence sought to be introduced was illegally obtained.” (Emphases added.)
This provision offers weak support at best for Santoro’s conclusion that the Legislature left “it to the courts to decide whether unlawfully intercepted communications must be suppressed.” Id. at 423. While the statute employs the phrase “may move to suppress,” I do not find in this language evidence of any intended judicial discretion. See id.; ante at 124. A logical reading of the suppression provision is that it sets forth the standard procedure by which a defendant, in his or her judgment, may choose to seek suppression of evidence. The judge must then determine whether an illegality has taken place within the meaning of the statute; if so, the statute requires that the evidence be suppressed. Section 99 P refers neither to deterrence (referred to *140in Santoro) nor case-by-case balancing of individual privacy interests and law enforcement needs (endorsed by the court today). It is illogical to assume that the Legislature, having broadly protected the citizens of the Commonwealth against secret recordings, would leave the decision regarding use of the products of unlawful interceptions to ad hoc determination by judges.
In my view, the balancing of relevant social interests has been carried out by the Legislature in drafting the statute; it is not the province of judges to “rebalance” under the cloak of the exclusionary rule. The question relevant to the suppression of illegally obtained wiretap evidence is not whether our exclusionary rule would forbid the admission of the recording, but instead whether the wiretap statute itself would forbid it. The exclusionary rule is a judicially created rule of evidence, designed to deter unconstitutional police conduct. It does not limit separate legislative efforts to augment protections against the use of illegally obtained evidence at trial.6
Unlike the court today, I would adhere to the approach taken by a majority of the Circuit Courts of the United States Court of Appeals in declining to impose a “clean hands” exception to the suppression provision of the closely analogous Federal *141wiretap statute. See 18 U.S.C. § 2515. We have recently taken a similar position. See Commonwealth v. Damiano, 444 Mass. 444, 449-450 (2005) (agreeing with majority of courts that “government involvement in the unlawful interception of a wire or oral communication is not required to trigger [the Federal wiretap statute’s] exclusionary rule”); Berry v. Funk, 146 F.3d 1003, 1011-1013 (D.C. Cir. 1998) (law enforcement officers not entitled to use and disclose contents of illegally intercepted conversations even where they “neither participated in nor sponsored the interception”); Chandler v. United States Army, 125 F.3d 1296, 1302 (9th Cir. 1997) (same); In re Grand Jury, 111 F.3d 1066, 1077-1079 (3d Cir. 1997) (rejecting “clean hands” exception to Federal wiretap statute because “it is incomprehensible that Congress intended the admissibility of unlawfully intercepted communications to turn solely on whether the government participated in the interceptions”); United States v. Vest, 813 F.2d 477, 481 (1st Cir. 1987) (“declin[ing] to read into [the Federal wiretap statute] an exception permitting the introduction in evidence of an illegally-intercepted communication by an innocent [government] recipient thereof”).
The survival of Santoro is of no moment today for we are agreed, though we arrive there by different paths, that two of the convictions are affirmed. It is cause for concern, however, that the court clings to a decision that so plainly does violence to the clear words of a statute. Particularly in the defining of what evidence is, and is not, to be admitted in the courts of the Commonwealth, the Legislature’s decision, subject only to constitutional considerations, is paramount. The court does nothing to advance either the specific purposes of the wiretap statute or the purposes of law enforcement in general by pretending otherwise.

At first blush, it appears my analysis differs little from that of the court. Like the court, I look to the purposes articulated in the statute’s preamble, including any deterrent purpose admission of the evidence might have, see ante at 124-125, as well as the fact that the audio portion of the videotape lacked any “private” quality. See ante at 127 n.10. Indeed, I agree with the court that these factors are relevant to the analysis. However, I consider these factors as bearing only on whether the surveillance recording in the instant case actually violated the Massachusetts wiretap statute. Unlike the court, I do not think these considerations have any effect on the question whether recordings held to have been made in violation of the statute should nonetheless be admitted in evidence. Once a violation of the wiretap statute has been established, nothing apart from the statute’s own exceptions should condone the use of such a recording by the police. See discussion infra.


Because the court bases its opinion on a hypothetical situation in which any recordings “willfully use[d]” or “willfully disclosefd]” by the police were also made in violation of the statute, I make the same assumption. As I explain above, however, the recording implicated in the instant case was not a secret interception made in violation of the wiretap statute.


While stare decisis is certainly an important bulwark of our legal system, it is no excuse to perpetuate judicial error. “Stare decisis is not an inexorable command; rather, it ‘is a principle of policy and not a mechanical formula of adherence to the latest decision.’ ” See Hancock v. Commissioner of Educ., 443 Mass. 428, 471 (2005) (Cowin, 1, concurring), quoting Payne v. Tennessee, 501 U.S. 808, 828 (1991).


The statute contains several other limited exceptions applicable to police officers, none of which would justify the use or disclosure of illegally obtained communications. See G. L. c. 272, § 99 B 4 (“it shall not constitute an interception for an investigative or law enforcement officer ... to record or transmit a wire or oral communication if the officer is a party to such communication or has been given prior authorization”); § 99 D 1 c (no violation for “officers of the United States of America to violate the provisions of this section if acting pursuant to authority of the laws of the United States”); § 99 D 1 d (no violation “for any person duly authorized to make specified interceptions by a warrant issued pursuant to this section”); § 99 D 1 e (no violation “for investigative or law enforcement officers to violate the provisions of this section for the purposes of ensuring the safety of any law enforcement officer or agent thereof”).


The court justifies these judicially made exceptions in part on the absence of any “explicit statement from the Legislature” that “the ‘use’ provisions of the wiretap statute [were intended to] fore[e] police and prosecutors to avert their eyes from information procured by private individuals, without any encouragement from the State.” Ante at 125. This rationale is tautological and turns the usual rules of statutory construction on their head: the court first divines an exception where none is indicated in the statute’s text, then attempts to legitimize its judicial overreaching by pointing to the absence of any language expressly contradicting its exception.


The court points to the fact that “[p]olice and prosecutors generally may use information derived from communications that are unlawfully obtained and disclosed by private individuals, such as stolen letters, conversations overheard in private places, and breaches of confidential communications.” Ante at 125. As noted above, the court confuses the issue of suppression under the wiretap statute, which is expressly provided for in § 99 P, with the common-law suppression of evidence in instances where there is no express statutory provision requiring the suppression of the illegally obtained evidence. Contrast Commonwealth v. Brandwein, 435 Mass. 623, 630, 631 (2002) (no suppression required where psychotherapist revealed contents of therapy session to officer in contravention of “professional ethics” and where “[n]othing in our law prevented [the officer] from acting on that information”). The cases of Coolidge v. New Hampshire, 403 U.S. 443 (1971), and Commonwealth v. Leone, 386 Mass. 329 (1982), on which the court also relies, are inapposite. Those cases involve the issue whether invasions of privacy by private individuals in the absence of State action warrant suppression under the Fourth Amendment to the United States Constitution. See Coolidge v. New Hampshire, supra at 488-489; Commonwealth v. Leone, supra at 336. However, unlike the Fourth Amendment, the Massachusetts wiretap statute was directed at both private and public conduct and contains no State action requirement. See, e.g., G. L. c. 272, § 99 C 1 (illegal for “any person” to commit interception).